Citation Nr: 0922547	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  05-33 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for anemia.  

4.  Entitlement to service connection for sinusitis.  

5.  Entitlement to service connection for arthralgia, 
bilateral ankles.

6.  Entitlement to a higher initial evaluation for migraine 
headaches, rated as 0 percent disabling from May 5, 2005 to 
June 29, 2006, and as 10 percent disabling from June 30, 
2006.

7.  Entitlement to an initial compensable evaluation for 
bunion, left great toe.

8.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from March 2001 to May 2005.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of March 2005, March 2006 and February 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

The Veteran testified in support of these claims during 
hearings held before a Decision Review Officer at the RO in 
March 2007 and the undersigned Veterans Law Judge by 
videoconference in March 2009.  

The Board addresses the claims of entitlement to service 
connection for sinusitis, entitlement to service connection 
for arthralgia, bilateral ankles, and entitlement to an 
initial compensable evaluation for allergic rhinitis in the 
REMAND section of this decision, below, and REMANDS these 
claims to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to the claims being decided.

2.  Hemorrhoids are not related to the Veteran's active 
service.  

3.  Sleep apnea is related to the Veteran's active service.  

4.  Anemia is not related to the Veteran's active service and 
did not manifest to a compensable degree within a year of his 
discharge from active service.  
  
5.  From May 5, 2005 to June 29, 2006, the Veteran 
experienced non-prostrating migraine headaches, which 
necessitated visits to a medical provider on four occasions 
and required staying home from work for two days. 

6.  Since June 30, 2006, the Veteran has experienced three to 
four migraine headaches monthly, which last three to four 
days and require various forms of treatment, including 
occasional emergency room visits, but are not completely 
prostrating, requiring bed rest or resulting in severe 
economic inadaptability.

7.  During the course of this appeal, the bunion on the 
Veteran's left great toe caused tenderness, pain, including 
on motion, and limitation of motion during flare-ups and on 
repetitive use.


CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2008).

2.  Sleep apnea was incurred in service.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2008).

3.  Anemia was not incurred in or aggravated by active 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).

4.  The criteria for entitlement to an initial compensable 
evaluation for migraine headaches, from May 5, 2005 to June 
29, 2006, are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.124a, 
Diagnostic Code 8100 (2008).

5.  The criteria for entitlement to an initial 30 percent 
evaluation for migraine headaches, from June 30, 2006, are 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.10, 4.124a, Diagnostic Code 8100 
(2008).

6.  The criteria for entitlement to an initial 10 percent 
evaluation for bunion, left great toe, are met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating them does not prejudice the Veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how it determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008). The Court further held that, if the Diagnostic Code 
(DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  As 
well, the Court held that the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation, including competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 
at 43-44. 

In this case, the RO provided the Veteran VCAA notice on the 
claims being decided by letters dated April 2005, June 2005 
and June 2006, before initially deciding those claims in 
rating decisions dated March 2005, March 2006 and February 
2007.  The timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of such notice, considered in conjunction with 
the content of another letter the RO sent the Veteran in May 
2008, also reflects compliance with pertinent regulatory 
provisions and case law, noted above.  In the letters, the RO 
acknowledged the Veteran's claims, notified him of the 
evidence needed to substantiate those claims, identified the 
type of evidence that would best do so, notified him of VA's 
duty to assist and indicated that it was developing his 
claims pursuant to that duty.  The RO also provided the 
Veteran all necessary information on disability ratings and 
effective dates.  As well, the RO identified the evidence it 
had received in support of the Veteran's claims and the 
evidence it was responsible for securing.  The RO noted that 
it would make reasonable efforts to assist the Veteran in 
obtaining all other outstanding evidence provided he 
identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the Veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
Veteran to send to VA all requested evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO endeavored to secure and associate with the claims file 
all evidence the Veteran identified as being pertinent to his 
claims, including service and post-service treatment records 
and employment information.  The Veteran does not now assert 
that there is any other outstanding information or evidence 
that needs to be secured in support of his claims.  

The RO also conducted medical inquiry in support of the 
Veteran's claims by affording the Veteran three VA 
examinations, during which examiners discussed the claimed 
disabilities at issue in this decision.  After the first two 
examinations, the Veteran asserted that the reports thereof 
were inadequate to decide his claims.  Allegedly, therein, an 
examiner recorded a distorted version of the Veteran's 
medical history and erroneous information; in addition, prior 
to completing a report, another examiner questioned the 
Veteran's integrity.  Since the third examination, the 
Veteran has not expressed similar complaints or otherwise 
challenged the adequacy of the report thereof. 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 

II.  Analysis of Claims

A.  Claims for Service Connection

The Veteran claims entitlement to service connection for 
hemorrhoids, sleep apnea and anemia.  According to written 
statements he submitted during the course of this appeal and 
his hearing testimony, presented in July 2007 and March 2009, 
in service, he had hemorrhoids, which medical professionals 
negligently failed to document, and symptoms of sleep apnea 
and anemia, including loud snoring and breathing 
disturbances, fatigue and weakness, which medical 
professionals eventually attributed to sleep apnea and anemia 
following his discharge from service.  Again, he contends 
that medical professionals negligently failed to document 
these symptoms in the service treatment records.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain conditions, 
including anemia, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such condition 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



1.  Hemorrhoids & Anemia

According to the Veteran's service treatment records, during 
active service, the Veteran did not report or receive 
treatment for, and was not diagnosed with, hemorrhoids or 
anemia.  According to a written statement of E. R., a fellow 
veteran who served and lived with the Veteran between 2003 
and 2004, while he was on active duty, the Veteran appeared 
constantly fatigued.  

Following discharge from active service, the Veteran received 
treatment for multiple medical conditions, including 
hemorrhoids, was prescribed ferrous sulfate, which is 
indicated for anemia, and underwent VA examinations of his 
claimed disorders.  During treatment visits and VA 
examinations, no medical professional diagnosed anemia or 
related the Veteran's hemorrhoids to his period of active 
service.  

More specifically, during one such examination conducted in 
July 2006, an examiner confirmed an internal hemorrhoid, and 
based on a urinalysis and various blood tests conducted in 
June 2006, diagnosed anemia, resolved.     

As noted above, to prevail in a claim for service connection, 
a claimant must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the contemporaneous medical evidence does not 
substantiate the Veteran's assertions that his hemorrhoids 
are related to his active service or that he has anemia.  
However, for the sake of further discussion, because these 
records show that, as of 2007, the Veteran was on ferrous 
sulfate, the Board accepts that the Veteran currently has 
anemia.  Similarly to the hemorrhoids, however, these records 
do not relate the anemia to the Veteran's active service.  
They also do not establish that it manifested to a 
compensable degree within a year of the Veteran's discharge 
from service.  

Occasionally, lay assertions may be considered competent 
evidence on a question of etiology or diagnosis.  This occurs 
when: (1) the layperson is competent to identify a medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) the lay testimony describing 
symptoms at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (providing an example that a layperson would 
be competent to identify a "simple" condition like a broken 
leg, but would not be competent to identify a form of 
cancer).  

In this case, the Veteran does not possess a recognized 
degree of medical knowledge to diagnose a medical condition, 
such as anemia, or etiologically relate his hemorrhoids to 
service, but he is competent to identify certain 
symptomatology he experienced in service, including fatigue, 
weakness or rectum pain.  Such assertions are insufficient to 
prevail in these claims, however, because, as previously 
noted, the contemporaneous medical evidence of record fails 
to establish a nexus between the hemorrhoids and anemia and 
any of the in-service symptomatology.  In fact, the first 
blood tests conducted after the Veteran's discharge from 
service, in June 2006, showed no abnormalities indicative of 
anemia and a hemoglobin level (Hgb) of 15.3.  According to 
the rating schedule, a claimant must have a Hgb of 10 or less 
to be assigned a compensable evaluation for anemia.  See 38 
C.F.R. § 4.117, DC 7700 (2008).  These highly probative tests 
establish that, to the extent the Veteran has anemia, it 
manifested to a compensable degree sometime after June 2006.    

In light of the foregoing the Board finds that the Veteran's 
hemorrhoids and anemia are not related to his active service 
and that the anemia did not manifest to a compensable degree 
within a year of the Veteran's discharge from service.  Based 
on these findings, the Board concludes that such disabilities 
were not incurred in or aggravated by service.  The Board 
also concludes that the anemia may not be presumed to have 
been so incurred.  A preponderance of the evidence is against 
each claim of these claims.  The benefit-of-the-doubt rule is 
thus not for application.  

2.  Sleep apnea

According to the Veteran's service treatment records, during 
active service, the Veteran did not report or receive 
treatment for, and was not diagnosed with, sleep apnea.  
According to written statements of E.R. and J.M., another 
fellow veteran who served and lived with the Veteran between 
2002 and 2005, during active service, the Veteran snored 
loudly and had breathing struggles, including shortness of 
breaths, breathing interruptions, and sudden awakenings after 
which he appeared to choke and tried to catch his breath.  

A physician first diagnosed the Veteran with sleep apnea in 
June 2006, less than a year after his discharge from service.  
Since then, other medical professionals, including a VA 
examiner, have confirmed that the Veteran has this disorder 
and uses a CPAP machine as treatment therefor.  S.A., a 
private physician who began treating the Veteran for sleep 
apnea in September 2006, is the sole medical professional who 
has addressed the etiology of this condition.  By letter 
dated August 2007, he opined that the Veteran's sleep apnea 
symptomatology dated back to 2004.  He explained that, "most 
likely, as is always the case, the [Veteran] suffered from 
obstructive sleep apnea long before the actual diagnosis was 
made."  There is no medical opinion of record refuting this 
opinion.     

Based on this opinion and the lay statements confirming sleep 
apnea symptoms during service, the Board finds that the 
Veteran's sleep apnea is related to his active service.  In 
light of this finding, the Board concludes that such 
disability was incurred in service.  The evidence in this 
case supports the Veteran's claim; it must therefore be 
granted.  

B.  Claims for Higher Initial Evaluations

The Veteran claims entitlement to higher initial evaluations 
for migraine headaches and a bunion on the left great toe.  
He asserts that the evaluations initially assigned these 
disabilities do not accurately reflect the severity of 
associated symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2008).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2008).  

1.  Headaches

The RO has evaluated the Veteran's headaches as 0 percent 
disabling from May 5, 2005 to June 29, 2006, and as 10 
percent disabling from June 30, 2006 pursuant to DC 8100, 
which governs ratings of migraines.  DC 8100 provides that a 
50 percent evaluation is assignable for very frequent, 
completely prostrating and prolonged attacks of migraines 
productive of severe economic inadaptability.  A 30 percent 
evaluation is assignable for characteristic prostrating 
attacks occurring on an average once a month over last 
several months.  A 10 percent evaluation is assignable for 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 0 percent evaluation 
is assignable for less frequent attacks.  38 C.F.R. § 4.124a, 
DC 8100 (2008).

Based on these criteria, the evidence establishes that the 
Veteran's headache disability picture more nearly 
approximates the criteria for a higher initial evaluation, 
from June 30, 2006.    

a.  From May 5, 2005 to June 29, 2006

During service, the Veteran occasionally reported and 
received treatment for headaches.  Computer tomography 
imaging revealed no abnormalities.  

Following discharge, during a VA examination conducted in 
August 2005, he reported that the headaches had gradually 
worsened since he left the service, occurring two to three 
times weekly, lasting one to two days, and requiring rest in 
a dark, quiet room.  On questioning, he indicated that, 
during the prior 12 months, his headaches had not been 
incapacitating.  

VA outpatient treatment records dated during this time period 
(spanning in excess of 13 months) confirm three visits for 
headaches in August 2005 and one visit for headaches in 
January 2006.  In January 2006, the Veteran reported that his 
nasal spray helped his headaches.  A medical professional 
concluded that the headaches were coming under control.  
According to headache logs the Veteran completed during this 
time period, they were not completely controlled.  Rather, 
from April 2006 to June 2006, the Veteran experienced five 
headache attacks, one lasting one day, one lasting three 
days, and three lasting four days.  These attacks allegedly 
necessitated that he miss work on two occasions.  Magnetic 
resonance imaging conducted during this time period revealed 
no abnormalities.

In light of the foregoing, the Board finds that, from May 5, 
2005 to June 29, 2006, the Veteran experienced non-
prostrating headaches, which necessitated visits to a medical 
provider on four occasions and required staying home from 
work for two days.  Given the nature and frequency of these 
headaches during the time period at issue, an initial 
compensable evaluation may not be assigned under DC 8100.



b.  Since June 30, 2006

Since June 30, 2006, the Veteran has continued to seek 
treatment for headaches, which appear to have increased in 
severity and frequency, and undergone another VA examination.  
According to headache logs the Veteran completed during this 
time period, in July 2006 and August 2006, he experienced two 
headache attacks, one lasting four days, the other lasting 
five days.  According to a report of the VA examination, 
while these headaches worsened, they were not debilitating, 
requiring hospitalization or bed rest.  They did, however, 
require multiple emergency room visits.  

During a VA outpatient treatment visit in June 2006, a 
physician indicated that the Veteran had not visited since 
January 2006 and had had good control of his headaches until 
two months prior to the visit, when he ran out of medication.  
In September 2006, the Veteran requested stronger medication 
for longer-lasting headaches.  The physician indicated that 
the Veteran was taking his medication inappropriately, not 
when the headache initially manifested and then again an hour 
later if the Veteran felt no result.  

According to the Veteran's headache logs, from January 2007 
to July 2007, he experienced 18 headache attacks lasting 
between two and three days, but not requiring that he miss 
work.  Treatment records substantiate the frequency of the 
headaches.  They show that, from November 2006 to August 
2007, the Veteran thrice sought private headache treatment.  
In June 2007, July 2007, December 2007 and June 2008, he 
sought VA headache treatment on four occasions.  In August 
2006, September 2007, May 2008 and September 2008, he sought 
emergency medical care at an Army Medical Center for such 
headaches.  

In sum, since June 30, 2006, the Veteran has experienced 
three to four migraine headache attacks monthly, which last 
three to four days and require various forms of treatment, 
including occasional emergency room visits, but are not 
completely prostrating, requiring bed rest or resulting in 
severe economic inadaptability.  Given the nature and 
frequency of these attacks, an initial 30 percent evaluation 
may be assigned the headaches under DC 8100.  

2.  Bunion, Left Great Toe

The RO has evaluated the bunion on the Veteran's left great 
toe as 0 percent disabling pursuant to DC 5280, which governs 
ratings of unilateral hallux valgus.  DC 5280 provides that a 
10 percent evaluation is assignable if the condition is 
severe, if equivalent to amputation of the great toe, or if 
operated with resection of the metatarsal head.  38 C.F.R. § 
4.124a, DC 5280 (2008).

Based on these and previously noted regulations, the evidence 
establishes that the Veteran's left great toe disability 
picture more nearly approximates the criteria for a higher 
initial evaluation.    

A medical professional first noted a bunion on the Veteran's 
left great toe in 2005, during active service.  This bunion 
allegedly started causing the Veteran pain during this time 
period, after he began favoring his right foot secondary to a 
right great toe bunionectomy.  

The Veteran continued to complain of such pain, increased on 
walking, following discharge, including during outpatient 
treatment visits and VA examinations conducted in August 2005 
and August 2007.  Medical professionals, including VA 
examiners, confirmed the bunion deformity with hallux valgus 
and a deviation of 25 degrees and noted that it was causing 
tenderness, pain, including on motion, and limitation of 
motion during flare-ups and on repetitive use.  One VA 
examiner characterized the bunion as mild. 

A mild bunion that has not required surgery does not warrant 
a higher initial evaluation under DC 5280.  However, the 
symptoms associated with this bunion, specifically, pain on, 
and limitation of, motion, warrant the assignment of an 
initial 10 percent evaluation under 38 C.F.R. §§ 4.40, 4.45, 
4.59.  



3.  Conclusion

Based on the foregoing findings, the Board concludes that the 
criteria for entitlement to higher initial evaluations for 
migraine headaches and a bunion of the left great toe are 
met.  The Board recognizes that the rating schedule is 
designed to accommodate changes in condition and that the 
Veteran may be awarded different evaluations in the future 
should either of his disability pictures change.  38 C.F.R. 
§ 4.1.  At present, however, the above noted evaluations are 
the most appropriate given the medical evidence of record.  

In reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect these disabilities 
have on the earning capacity of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  The evidence in this case supports 
the Veteran's claims for higher initial evaluations; they 
must therefore be granted.  


ORDER

Service connection for hemorrhoids is denied.  

Service connection for sleep apnea is granted.  

Service connection for anemia is denied.  

An initial compensable evaluation for migraine headaches, 
from May 5, 2005 to June 29, 2006, is denied.  

An initial 30 percent evaluation for migraine headaches, from 
June 30, 2006, is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits. 

An initial 10 percent evaluation for bunion, left great toe, 
is granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits. 


REMAND

The Veteran claims entitlement to service connection for 
sinusitis and arthralgia, bilateral ankles, and entitlement 
to an initial compensable evaluation for allergic rhinitis.  
Additional action is necessary before the Board decides these 
claims.  

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the Veteran adequate assistance; therefore, to 
proceed in adjudicating these claims would prejudice the 
Veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

First, during the March 2009 hearing before the undersigned, 
the Veteran testified that he had recently seen a physician 
for his allergic rhinitis.  Records of this and any 
subsequent treatment visits are not in the claims file and, 
given that the Veteran claims that this condition is 
worsening, are pertinent to his claim.  

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
examinations in support of the claims being remanded are 
nec
ess
ary
.  
The 
RO
afforded the Veteran examinations during the course of this 
app
eal
, 
but 
the 
rep
ort
s
of these examinations are inadequate to decide these claims.  
S
i
n
c
e 
u
n
d
e
r
g
o
i
n
g
these examinations, the reports of which the RO relied upon 
i
n 
d
e
t
e
r
m
i
n
i
n
g 
t
h
a
t 
t
h
e
Veteran did not currently have sinusitis or a bilateral ankle 
d
i
s
o
r
d
e
r
, 
t
h
e 
V
e
t
e
r
a
n 
h
a
s
submitted private medical evidence that includes two 
d
i
a
g
n
o
s
e
s 
o
f 
s
i
n
u
s
i
t
i
s 
a
n
d
suggests that his ankle problems have progressively worsened 
t
o 
s
u
c
h 
a
n 
e
x
t
e
n
t 
x-rays might now show the existence of such a disorder.  In 
a
d
d
i
t
i
o
n
, 
g
i
v
e
n 
t
h
e
diagnoses of sinusitis, an opinion is needed regarding 
w
h
e
t
h
e
r 
t
h
e 
m
a
n
i
f
e
s
t
a
t
i
o
n
s 
o
f
this disorder are closely analogous to, and affect the same 
f
u
n
c
t
i
o
n
s 
a
s
, 
t
h
o
s
e 
o
f 
h
i
s
service-connected allergic rhinitis. 

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  After securing any necessary 
authorization, request, obtain and 
associate with the claims file all 
records of the Veteran's recent treatment 
for allergic rhinitis.  

2.  Arrange for the Veteran to undergo a 
VA examination in support of the claim 
for service connection for arthralgia, 
bilateral ankles.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests, including x-
rays, are performed, the examiner should:

a) diagnose any bilateral ankle 
disorder shown to exist, 
including, if appropriate 
arthralgia; 

b) offer an opinion as to 
whether arthralgia represents a 
disorder, or just a symptom 
thereof; and 

c) offer an opinion as to 
whether any bilateral ankle 
disorder is at least as likely 
as not related to the Veteran's 
active service;

d) if not, offer an opinion as 
to whether any such disorder is 
aggravated by one or both of 
the Veteran's service-connected 
foot disabilities;  

e) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided; and  

f) if any opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

3.  Arrange for the Veteran to undergo a 
VA examination in support of the claims 
for service connection for sinusitis and 
for a higher initial evaluation for 
allergic rhinitis.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests, including x-
rays, are performed, the examiner should:

a) identify all objective 
respiratory symptoms, including 
all that result from the 
Veteran's service-connected 
allergic rhinitis and any that 
result from sinusitis;

b) indicate whether the Veteran 
has sinusitis and, if not, 
whether his recent diagnoses of 
sinusitis are indicative of a 
chronic condition; 

c) offer an opinion as to 
whether the Veteran's sinusitis 
is related to his active 
service, including documented 
episodes of sinusitis; 

d) if not, offer an opinion as 
to whether the sinusitis is 
aggravated by the Veteran's 
service-connected allergic 
rhinitis;  

e) if so, indicate whether the 
manifestations of the sinusitis 
are closely analogous to, and 
affect the same functions as, 
those of the Veteran's service-
connected allergic rhinitis, or 
whether they are separate from, 
and affect different functions 
as, those of his service-
connected allergic rhinitis; 

f) describe the nature (non-
incapacitating or 
incapacitating) and frequency 
of occurrence (episodes per 
year) of the sinusitis; 

g) specifically indicate 
whether the sinusitis has 
necessitated prolonged (four to 
six weeks) antibiotic 
treatment; 

h) indicate whether the Veteran 
has polyps associated with his 
allergic rhinitis;

i) identify the degree of 
obstruction (partial or 
complete on one or two sides 
and 50 percent or less) of the 
nasal passages associated with 
the allergic rhinitis; 

j) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided; and 

k) if an opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

4.  Readjudicate the claims being 
remanded.  In considering the claim for 
service connection for sinusitis, 
consider whether the sinusitis is part of 
the Veteran's service-connected allergic 
rhinitis.  If any benefit sought is not 
granted, provide the Veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the remanded claims.  No action is required of the Veteran 
unless he receives further notice.  He does, however, have 
the right to submit additional evidence and argument on the 
remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 


38.02-38.03 (directing the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


